EXHIBIT 10.1

Federal Home Loan Bank of San Francisco

Conditions of Employment for Named Executives

Employment Status

Pursuant to the Federal Home Loan Bank Act, the employees of the Federal Home
Loan Bank of San Francisco (the “Bank”), including the Bank’s chief executive
officer and other four most highly compensated executive officers as of
December 31, 2005 (Dean Schultz, Ross J. Kari, Lawrence H. Parks, Steven T.
Honda, and Stephen P. Traynor) (the “named executive officers”), are “at will”
employees. Each may resign his or her employment at any time and the Bank may
terminate his or her employment at any time for any reason or no reason, with or
without cause and with or without notice.

Each of the named executive officers receives a base salary and is eligible to
participate in the Bank’s executive incentive compensation plans and
comprehensive benefit programs, including both qualified and nonqualified
retirement benefit plans. Base salaries for 2006 for the named executive
officers are: Dean Schultz: $650,000, Ross J. Kari: $502,000, Lawrence H. Parks:
$346,500, Steven T. Honda: $283,800, and Stephen P. Traynor: $282,800. The named
executive officers are also eligible to receive reimbursement for financial
planning, health club membership, and parking expenses incurred each year up to
a maximum amount of $12,000 annually per executive.

An employee of the Bank, including the named executive officers, may receive
severance benefits under the Bank’s current severance policy in the event that
the employee’s employment is terminated because of the elimination of the
employee’s job or position or because a substantial job modification results in
the employee being unqualified or unable to perform the revised job. Severance
pay under the severance policy is equal to the greater of 12 weeks of the
employee’s base salary or the sum of three weeks of the employee’s base salary
plus two weeks of the employee’s base salary (three weeks for vice presidents
and more senior officers) for each full year of service at the Bank (prorated
for partial years of service). Employees eligible for benefits under the Bank’s
severance policy will also receive one month of continued health and life
insurance benefits and, in the Bank’s discretion, outplacement assistance.